Case 1:20-cv-00087-JAO-KJM Document 83-1 Filed 06/08/21 Page 1 of 4            PageID #:
                                    785



                  IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII



   JTH TAX LLC d/b/a LIBERTY TAX     )              1:20-CV-00087 JAO-KJM
   SERVICE,                          )
                                     )              MEMORANDUM IN SUPPORT
                        Plaintiff,   )              OF MOTION
        vs.                          )
                                     )
   OWEN H. D’SOUZA, NORMA C.         )
   D’SOUZA, and PICASSO TRIGGER      )
   COMPANY LLC,                      )
                                     )
                        Defendants.  )
   _________________________________ )


                    MEMORANDUM IN SUPPORT OF MOTION

    I.      FACTUAL BACKGROUND

         Liberty is a company that offers tax preparation services with franchises in

 over 3,500 offices across the country. On April 18, 2014, Liberty signed a

 franchise agreement (“Franchise Agreement”) with Defendants to operate a Liberty

 office on the island of Maui.

         As the governing document between the parties, and the document giving

 rise to the allegations in the Complaint, the language of the Franchise Agreement

 controls the issues in this case. Section 19 of the Franchise Agreement states, “This

 Agreement is the entire agreement is the entire agreement between you and us.
Case 1:20-cv-00087-JAO-KJM Document 83-1 Filed 06/08/21 Page 2 of 4              PageID #:
                                    786



 This Agreement supersedes all other prior oral and written agreements and

 understandings between you and us with respect to the subject matter herein.”

    II.      ARGUMENT

          Fed. R. Evid. 402 allows the introduction of only relevant evidence.

 Evidence is relevant when it has “any tendency to make the existence of any fact

 that is of consequence to the determination of the action more probable or less

 probable than it would be without the evidence.” Fed. R Evid. 401. Documents,

 evidence, or testimony related to discussions prior to the parties signing the April

 18, 2014 franchise agreement are not relevant as the agreement supersedes any

 prior understandings or agreements. The clear and express language of the

 Franchise Agreement states that any understandings or agreements between the

 parties prior to April 18, 2014, are superseded by the covenants in the Franchise

 Agreement.

          Even if documents, testimony, or other information related to prior

 agreements are somehow relevant, any such evidence should be excluded as it

 would confuse the issues and is prejudicial. Fed. R. Evid. 403 states “[a]lthough

 relevant, evidence may be excluded if its probative value is substantially

 outweighed by the danger of unfair prejudice, confusion of the issues, or

 misleading the [finder of fact], or by considerations of undue delay, waste of time

 or needless presentation of cumulative evidence.”


                                            4
Case 1:20-cv-00087-JAO-KJM Document 83-1 Filed 06/08/21 Page 3 of 4             PageID #:
                                    787



       Any evidence related to prior agreements or understandings is not only

 irrelevant, but is prejudicial, confusing and misleading. While Liberty has every

 confidence the Court is capable of determining what information is prejudicial and

 should be disregarded, any emphasis on prior understandings or agreements would

 only lengthen the trial and cause unnecessary delay and presentation of evidence

 that is not probative to the issues.

       Other cases similarly support the exclusion of such testimony under Rule

 403. See State v. Calaro, 107 Hawai‘i 452, 461-62, 114 P.3d 958, 967-68

 (App.2005) (stating under Rule 403, the probative value of toxicology report of

 victim was outweighed by the danger of unfair prejudice, confusion of the issues,

 misleading the jury, and considerations of undue delay or waste of time when the

 evidence already established victim died from other causes); State v. Sale, 110

 Hawai‘i 386, 394-95, 133 P.3d 815, 823-24 (2006) (stating that testimony about

 relationship between defendant and his nephew should be barred under Rule 403

 because it was not a key issue and diverted the jury’s attention from actual

 evidence presented).




                                           5
Case 1:20-cv-00087-JAO-KJM Document 83-1 Filed 06/08/21 Page 4 of 4         PageID #:
                                    788



    III.   CONCLUSION

       Based on the foregoing, Liberty respectfully requests the Court grant its

 Motion and issue an order in limine, excluding the introduction of documents,

 testimony, or other evidence related to any prior agreements or understandings.

       DATED:       Honolulu, Hawai‘i, June 8, 2021.

                                             /s/ Mia D. Obciana
                                       MIA D. OBCIANA
                                       Attorney for Plaintiff
                                       JTH TAX LLC d/b/a
                                       LIBERTY TAX SERVICE




                                          6
